The following is an examiner’s statement of reasons for allowance: With  regards to claims 1, 2 and 5-20, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis  on a third coupling aperture segment and a fourth coupling aperture segment are configured in the first layer of electrically conductive material at the first interface between the second resonator body and the third resonator body, the third coupling aperture segment and the fourth coupling aperture segment being the only coupling aperture segments in the first interface, and each having a triangular shape with the third coupling segment positioned in a first corner of the first interface and the fourth coupling segment positioned in a second corner of the first interface such that the third coupling aperture segment and the fourth coupling aperture segment are diagonally opposed to one another.  With regards to claim 3, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the first coupling aperture segment coupling the respective pair of resonator bodies comprising the first resonator body and the second resonator body is positioned such that a portion thereof covers a center portion of the first resonator body. With regards to claim 4, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the second coupling aperture segment coupling the respective pair of resonator bodies comprising the fourth resonator body and the fifth resonator body is positioned such that a portion thereof covers a center portion of the fifth resonator body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 June 29, 2022
/K.E.G/            Examiner, Art Unit 2843 

/Samuel S Outten/             Primary Examiner, Art Unit 2843